RUBY TUESDAY, INC.

SERVICE-BASED RESTRICTED STOCK UNIT AWARD

 

This SERVICE-BASED RESTRICTED STOCK UNIT AWARD (the  “Award”) is made and
entered into as of the ___ of _____, ___ by and between Ruby Tuesday, Inc. (the
“Company”), a Georgia corporation, and ____________________________ (the
“Employee”).

 

Upon and subject to the provisions of the Plan and the Additional Terms and
Conditions attached hereto and incorporated herein by reference as part of this
Award, the Company hereby awards as of the Grant Date to the Employee the
Restricted Stock Units described below in consideration of the Employee’s
services to the Company.

 

A.

Grant Date: ________, ____.

 

B.

Plan Under Which Granted: Ruby Tuesday, Inc. 1996 Stock Incentive Plan or the
Ruby Tuesday, Inc. Stock Incentive Plan (the “Plan”).

 

C.

Restricted Stock Units: The number of Restricted Stock Units subject to the
Award shall be _________________________________ (_______). Each Restricted
Stock Unit represents the Company’s unfunded and unsecured obligation to issue
one share of the Company’s common stock (“Common Stock”), $.01 par value per
share, in accordance with this Award, subject to the terms of this Award and the
Plan.

 

D.

Vesting Schedule: The Restricted Stock Units shall become vested, as and to the
extent indicated below, only if and to the extent the Employee provides
continuous service to the Company and/or any affiliate for the period beginning
with the Grant Date through the date described in the following Vesting Schedule
without experiencing a Termination of Employment (the “Service Condition”):

 

 

Continuous Service Date

Percentage of Restricted Stock Units

which are Vested Stock Units

Prior to ________

0%

________ until ________

331/3%

________ until ________

662/3%

________ and after

100%

 

Notwithstanding the foregoing, the Service Condition will be deemed satisfied as
to all or a portion of the Restricted Stock Units, as indicated below, if the
Employee provides continuous service to the Company and/or any affiliate
following the Grant Date through the date of any of the earlier events listed
below without experiencing a Termination of Employment:

 

 

--------------------------------------------------------------------------------

 

 

(a)     (i) In the event of a Termination of Employment due to Disability or
death; or (ii) in the event of an involuntary Termination of Employment, other
than for Cause, all of the Restricted Stock Units not previously vested shall be
deemed to have satisfied the Service Condition immediately prior to the
effective date of the event.

 

(b)     In the event of a Change in Control, all of the Restricted Stock Units
not previously vested shall be deemed to have satisfied the Service Condition
immediately prior to the effective date of such Change in Control.

 

The Restricted Stock Units which have satisfied, or are deemed to have
satisfied, the Service Condition are herein referred to as the “Vested Stock
Units.” Any portion of the Restricted Stock Units which have not become Vested
Stock Units in accordance with this Paragraph D before or at the time of
Employee’s Termination of Employment shall be forfeited.

 

F.

Distribution Period: Subject to the attached Additional Terms and Conditions,
the shares of Common Stock attributable to the Vested Stock Units shall be
issued to the Employee within ninety (90) days following the date the Restricted
Stock Units become vested (each a “Distribution Period”).

 

IN WITNESS WHEREOF, the Company and Employee agree to this Award as of the Grant
Date set forth above.

 

RUBY TUESDAY, INC.

 

 

 

 

  By:                 [Name of Employee]                 Title:                
   

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADDITIONAL TERMS AND CONDITIONS TO THE

RUBY TUESDAY, INC.

RESTRICTED STOCK UNIT AWARD

 

1.     Settlement and Delivery of Vested Stock Units.

 

(a)     During the Distribution Period, the Company shall issue and deliver a
share certificate, or make or caused to be made an appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company,
representing the number of shares of Common Stock attributable to Vested Stock
Units to the Employee in settlement of the Employee’s rights under this Award.

 

(b)     The Company shall not be required to issue fractional shares (or cash in
lieu of fractional shares) upon the settlement of the Award.

 

(c)     Notwithstanding anything in the Plan, the Award, or any other agreement
(written or oral) to the contrary, if the Employee is a “specified employee”
(within the meaning of Code Section 409A) on the date of a Termination of
Employment, then any payment made or settlement occurring with respect to such
Termination of Employment under this Award will be delayed to the extent
necessary to comply with Code Section 409A(a)(2)(B)(i), and the applicable stock
will be paid or settled to the Employee during the five-day period commencing on
the earlier of: (i) the expiration of the six-month period measured from the
date of the Employee’s Termination of Employment, or (ii) the date of the
Employee’s death. Upon the expiration of the applicable six-month period under
Code Section 409A(a)(2)(B)(i) (or, if earlier, the date of the Employee’s
death), all stock deferred pursuant to this Subsection (c) will be paid or
delivered to Employee (or the Employee’s estate, in the event of the Employee’s
death) in a lump sum.

 

2.     Tax Withholding. The minimum amount of the required tax withholding
obligations (the “Withholding Obligation”) imposed on the Company by reason of
the issuance of the shares of Common Stock attributable to Vested Stock Units
shall be satisfied as follows:

 

(a)     The Employee shall elect in writing by notice to the Company received at
least five (5) days before the applicable vesting date to satisfy the
Withholding Obligation by either (i) remitting sufficient cash (or a check
payable to the Company), or (ii) committing with the Employee’s broker to
satisfy the Withholding Obligation by selling a sufficient number of shares of
the Common Stock.

 

(b)     Should the Employee fail to make a election under subsection (a) above,
the Company may, in its discretion, satisfy the Withholding Obligation by (i)
reducing the actual number of shares of Common Stock by the number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock

 

 

--------------------------------------------------------------------------------

 

 

on the applicable vesting date, is sufficient to satisfy the Withholding
Obligation, or (ii) withholding sufficient cash from any cash payments then owed
to the Employee.

 

(c)     If the Employee does not timely satisfy payment of the Withholding
Obligation, the Employee will forfeit the Vested Stock Units.

 

3.     Rights as Shareholder. Until shares of Common Stock received in
settlement of the Vested Stock Units are issued to the Employee, the Employee
shall have no rights as a shareholder with respect to the either Restricted
Stock Units or Vested Stock Units. Except as otherwise provided in Section 7 and
Section 5.2 of the Plan, the Company shall make no adjustment for any dividends
or distributions or other rights on or with respect to shares of Common Stock
issued in settlement of the Vested Stock Units for which the record date is
prior to the issuance of that stock certificate.

 

4.     Special Limitations. If a registration statement is not in effect under
the Securities Act of 1933 (the “Securities Act”) or any applicable state
securities law with respect to shares of Common Stock otherwise deliverable
under this Award, the Employee (a) shall deliver to the Company, prior to the
delivery of Common Stock pursuant to the settlement of the Vested Stock Units,
such information, representations and warranties as the Company may reasonably
request in order for the Company to be able to satisfy itself that the shares of
Common Stock are being acquired in accordance with the terms of an applicable
exemption from the securities registration requirements of applicable federal
and state securities laws; and (b) shall agree that the shares of Common Stock
so acquired will not be disposed of except pursuant to an effective registration
statement, unless the Company shall have received an opinion of counsel that
such disposition is exempt from such requirement under the Securities Act and
any applicable state securities law.

 

5.     Restrictions on Transfer. The Employee shall not have the right to make
or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Restricted Stock Units
(including, without limitation, Vested Stock Units). Any such disposition not
made in accordance with this Award shall be deemed null and void. The
restrictions contained in this Section 5 will not apply with respect to
transfers of the Restricted Stock Units pursuant to applicable laws of descent
and distribution; provided that any applicable the restrictions contained in
this Section 5 will continue to be applicable to the Restricted Stock Units
after any such transfer; and provided further that the transferee(s) of such
Restricted Stock Units must agree in writing to be bound by the provisions of
the Plan and this Award.

 

6.     Legends on Shares. No holder of shares of Common Stock issued pursuant to
this Award may sell, transfer, assign, pledge or otherwise dispose of (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law) any interest in or any beneficial interest in any such shares,
except (a) pursuant to an effective registration statement under the Securities
Act; or (b) in a transaction that fully complies with Rule 144, without first
delivering to the Company an opinion of counsel (reasonably acceptable in form

 

 

--------------------------------------------------------------------------------

 

 

and substance to the Company) that neither registration nor qualification under
the Securities Act and applicable state securities laws is required in
connection with such transfer. The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing shares of Common Stock issued pursuant to this
Award. The Employee or any other holder shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares
acquired pursuant to this Award in the possession of that person to carry out
the provisions of this Section.

 

7.     Change in Capitalization.

 

(a)     The number and kind of shares of Common Stock subject to the Restricted
Stock Units (including, without limitation, Vested Stock Units) shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that cause the per share value of
the shares of Common Stock referenced by the Restricted Stock Units to change,
such as a stock dividend, stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend or distribution
(each, an “Equity Restructuring”).

 

(b)     In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in capital structure of the Company,
tender offer for shares of Common Stock, or a Change in Control of the Company,
that in each case does not constitute an Equity Restructuring, the Committee, in
its sole discretion, may make such adjustments with respect to the Restricted
Stock Units and take such action as it deems necessary or appropriate,
including, without limitation, adjusting the number of Restricted Stock Units,
making a corresponding adjustment in the number of shares subject to the
Restricted Stock Units, substituting a new award to replace the Award, removing
restrictions on outstanding Awards, accelerating the termination of the Award or
terminating the Award in exchange for the cash value determined in good faith by
the Committee of the Restricted Stock Units, as the Committee may determine. Any
determination made by the Committee will be final and binding on the Employee.

 

(c)     No fractional shares shall be created in making any adjustment pursuant
to this Section 7. Instead, any adjustment pursuant to this Section 7 that would
otherwise result in a fractional Restricted Stock Unit or fractional share of
Common Stock becoming subject to the Award shall be further adjusted to round
down the numbers of Restricted Stock Units to the next lowest Restricted Stock
Unit or share of Common Stock, as applicable.

 

(d)     All determinations and adjustments made by the Committee pursuant to
this Section will be final and binding on the Employee. Any action taken by the
Committee need not treat all recipients of equity incentives equally.

 

 

--------------------------------------------------------------------------------

 

 

(e)     The existence of the Plan and the Award shall not affect the right or
power of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.

 

8.     Clawback. Notwithstanding anything herein to the contrary, this Award and
any Common Stock issued pursuant to this Award is expressly subject to any
“clawback policy” now or hereafter adopted by the Company, as the same may be
amended from time to time, or any recoupment permitted or required by law.

 

9.     Section 409A. This Award is intended to comply with, or otherwise be
exempt from, Code Section 409A, as applicable. This Award shall be administered,
interpreted, and construed in a manner consistent with such Code section. Should
any provision of this Award be found not to comply with, or otherwise be exempt
from, the provisions of Code Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Employee’s consent, in such manner as the Committee determines to be necessary
or appropriate to comply with, or to effectuate an exemption from, Code Section
409A. No acceleration of payment or settlement may be made except as permitted
under Code Section 409A.

 

10.     Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no shares of
Common Stock shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Employee resides, and/or any other applicable
securities laws.

 

11.     Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

 

12.     Notice. Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted. All notices and other communications
under this Award shall be given to the parties hereto at the following
addresses: to the Company (attention of the Chief Legal Officer), at the
principal office of the Company or at any other address as the Company, by
notice to Employee, may designate in writing from time to time; and to Employee,
at

 

 

--------------------------------------------------------------------------------

 

 

Employee’s address as shown on the records of the Company, or at any other
address as Employee, by notice to the Company, may designate in writing from
time to time.

 

13.     Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

14.     Entire Agreement. Subject to the terms and conditions of the Plan, this
Award (including the Additional Terms and Conditions) expresses the entire
understanding and agreement of the parties with respect to the subject matter.
The Committee shall have full and conclusive authority to interpret the Award
and to make all other determinations necessary or advisable for the proper
administration of the arrangement reflected by this Award. The Committee’s
interpretations and determinations in this regard shall be final and binding on
the Employee.

 

15.     Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Award.

 

16.     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

17.     No Right to Continued Service. Neither this Award nor the issuance of
the Restricted Stock Units hereunder shall be construed as giving the Employee
the right to continued service with the Company or any affiliate.

 

18.     Definitions. Except as provided below, all capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
The following capitalized terms shall have the following meanings:

 

(a)     “Cause” has the same meaning as provided in the employment agreement
currently or most recently in effect between the Employee and the Company or, if
applicable, any affiliate of the Company, or if no such definition or employment
agreement ever existed, “Cause” means conduct amounting to: (i) fraud or
dishonesty in the performance of Employee’s duties with the Company or its
affiliates; (ii) willful misconduct; (iii) any intentional, willful and material
failure of Employee to perform his or her employment duties (other than any such
failure resulting from Employee's Disability) for thirty (30) days after the
Board of Directors delivers a written demand for performance to Employee that
specifically identifies the manner in which the Board of

 

 

--------------------------------------------------------------------------------

 

 

Directors believes that Employee has not substantially performed his or her
employment duties; (iv) conduct in material violation of the Company’s Code of
Business Conduct and Ethics; (v) conviction or plea of guilty or nolo
contendere to a felony; or (vi) material breach or violation of the terms of any
agreement to which Employee and the Company (or any affiliate) are party. For
purposes of this paragraph, no act or failure to act on the part of Employee
shall be considered "intentional "or "willful" unless it is done, or omitted to
be done, by Employee in bad faith and without reasonable belief that Employee's
act or omission was in the best interests of the Company and its affiliates, and
any act or failure to act based upon authority given pursuant to a resolution
duly adopted by the Board of Directors or advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Employee in
good faith and in the best interests of the Company and its affiliates.

 

(b)     “Change in Control” means any one of the following events:

 

(i) the acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
where such acquisition causes any such Person to own twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
then entitled to vote generally in the election of directors (the “Outstanding
Voting Securities”); provided, however, that the following shall not constitute
a Change in Control: (1) any acquisition directly from the Company, unless such
a Person subsequently acquires additional shares of Outstanding Voting
Securities other than from the Company; or (2) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate;

 

(ii) within any twelve-month period (beginning on or after the date the Stock
Incentive is granted), the persons who were directors of the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of the Board of Directors of the
Company; provided that any director who was not a director as of the date the
Stock Incentive is granted shall be deemed to be an Incumbent Director if that
director was elected to the Board of Directors by, or on the recommendation of
or with the approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed to be an Incumbent
Director;

 

(iii) the consummation of a reorganization, merger or consolidation, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter,

 

 

--------------------------------------------------------------------------------

 

 

own more than fifty percent (50%) of the combined voting power entitled to vote
in the election of directors of the reorganized, merged or consolidated
company’s then outstanding voting securities;

 

(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its affiliates to any third party; or

 

(v) the liquidation or dissolution of the Company.

 

Notwithstanding anything in this Award to the contrary, to the extent any
provision of this Award would cause a payment or benefit not exempt from the
requirements of Code Section 409A to be made because of the occurrence of a
Change in Control, then such payment or benefit shall not be made unless such
Change in Control also constitutes a “change in ownership”, “change in effective
control” or “change in ownership of a substantial portion of the Company’s
assets” within the meaning of Code Section 409A. Any payment that would have
been made except for the application of the preceding sentence shall be made in
accordance with the payment schedule that would have applied in the absence of a
Change in Control (and other Employee rights that are tied to a Change in
Control shall not be affected by this paragraph).

 

(c)     “Disability” means the Employee is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company and its affiliates. The determination of Disability
will be made in accordance with the definition of “disability” under Code
Section 409A.

 

 

     (d)     “Termination of Employment” means a “separation from service”
within the meaning of Code Section 409A and the rules and regulations
promulgated thereunder.

 

 

--------------------------------------------------------------------------------

 

 